Case 1:07-cr-20034-DMM Document 108 Entered on FLSD Docket 06/20/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 07-20034-CR-DMM


  UNITED STATES OF AMERICA,

  v.

  FERNANDO FALCON,

        Defendant.
  ______________________________/

                  UNITED STATES’ RESPONSE IN OPPOSITION TO
         THE DEFENDANT’S SECOND MOTION FOR EARLY TERMINATION OF
                         SUPERVISED RELEASE (DE:107)
         The UNITED STATES OF AMERICA, by and through the undersigned Assistant United

  States Attorney, hereby files its response in opposition to Fernando Falcon’s          (hereinafter,

  “Defendant”) motion for early termination of supervised release (hereinafter “Defendant’s

  Motion”) pursuant to 18 U.S.C. § 3583(e)(1). In support thereof, the United States submits the

  following:

                                        INTRODUCTION

         On January 30, 2007, a federal grand jury, sitting in the Southern District of Florida,

  returned a two-count Superseding Indictment charging the Defendant, among others, with: (1)

  conspiracy to possess with intent to distribute five kilograms or more of a mixture and substance

  containing a detectable amount of cocaine, in violation of 21 U.S.C. § 841(a)(1); (2) possession

  with the intent to distribute 500 grams or more of a mixture and substance containing a detectable

  amount of cocaine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. (DE:16).
Case 1:07-cr-20034-DMM Document 108 Entered on FLSD Docket 06/20/2019 Page 2 of 4



         On April 19, 2007, Defendant pled guilty to Counts One of a two-count Superseding

  Indictment. (PSI ¶ 1). On July 10, 2007, Defendant was sentenced to 121 months’ imprisonment

  followed by five years of supervised release. (DE:53).

         Defendant was released on July 2, 2015

         On February 14, 2018, Defendant filed a previous motion seeking that the Court order early

  termination of the Defendant’s supervised release. (DE:103).          The United States opposed

  Defendant’s motion because Defendant had failed to provide an adequate basis for termination.

  (DE:105). On March 9, 2018, the Court denied Defendant’s Motion. (DE:106).

         The United States resubmits that it is in the interest of justice that the Defendant remains

  on supervised release. Accordingly, the United States requests that this honorable Court deny

  Defendant’s motion. (DE:107).

                                            DISCUSSION

         Pursuant to 18 U.S.C. § 3583(e)(1), the court may terminate a term of supervised release

  and discharge the defendant at any time after the expiration of one year only after considering the

  factors set forth in §3553(a).

         In the case at bar, Defendant has not demonstrated that the § 3553(a) factors in any way

  warrant termination of Defendant’s supervised release. In furtherance of Defendant’s position,

  Defendant advises that he is employed full-time, submits to searches by USPO (without a warrant),

  and provides financial disclosures to USPO. (DE:107). Furthermore, Defendant notes that he

  volunteers, has a clean slate, and demonstrates a different character than what he was prior to this

  case. (DE: 107). Yet, Defendant fails to provide why supervised release cannot remain in effect

  while he continues working, volunteering and maintaining his newly demonstrated character.


                                                   2
Case 1:07-cr-20034-DMM Document 108 Entered on FLSD Docket 06/20/2019 Page 3 of 4



         The Government submits that dilution of the Defendant’s sentence would not meet the need

  for uniformity of sentences among defendants committing the same types of crimes. Additionally,

  the Government has spoken to Defendant’s probation officer, who is also opposed to this Motion,

  noting that Defendant has a significant criminal history, and Defendant has prior child support

  payments that he has yet to pay.

         Finally, early termination of supervised release under section 3583(e) should occur only

  when the sentencing judge is satisfied that something exceptional or extraordinary warrants it.

  United States v. Laine, 404 F. App'x 571, 572 (3d Cir. 2010) citing United States v. Lussier, 104

  F.3d at 36. In this case, there is nothing exceptional or unusual about Defendant having been

  compliant with the terms of his supervised release; and therefore, his motion for early termination

  of supervised release should be denied.




                   [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                                  3
Case 1:07-cr-20034-DMM Document 108 Entered on FLSD Docket 06/20/2019 Page 4 of 4



         WHEREFORE, the United States respectfully requests that this honorable Court deny the

  Defendant’s motion for relief under 18 U.S.C. § 3583(e)(1). (DE:107).

                                              Respectfully submitted,

                                              BENJAMIN G. GREENBERG
                                              UNITED STATES ATTORNEY

                                              By:    /s/ Cristina V. Maxwell
                                                     CRISTINA V. MAXWELL
                                                     Assistant United States Attorney
                                                     Florida Bar No. 029361
                                                     11200 NW 20th Street, Suite 101
                                                     Miami, Florida 33172
                                                     Telephone: (305) 715-7641
                                                     Fax: (305) 715-7639
                                                     cristina.maxwell@usdoj.gov

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 20, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF.

                                                     /s/ Cristina V. Maxwell
                                                     Cristina V. Maxwell
                                                     Assistant United States Attorney




                                                 4
